Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of preliminary amendment and IDS dated 11/12/20 is acknowledged.
Claims 1-18 s acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/040187 to Bi et al (Bi, submitted on IDS dated 11/12/20) in view of US 8236328 to Babbock et al.
Instant claim 1 recites an oral pharmaceutical composition comprising a solid dosage form (SDF), the SDF comprising: a solid amorphous dispersion (SAD) comprising a poorly water soluble active agent and a matrix material comprising poly[(methyl methacrylate)-co-(methacrylic acid)] (PMMAMA), the PMMAMA having a 
and a concentration-sustaining polymer (CSP), 
wherein the CSP is not PMMAMA, the CSP is not dispersed in the SAD, 
and the SAD is at least 35 wt% of the SDF.
 Bi teaches stable ternary solid dispersion of poorly soluble compounds for enhanced physical stability and/or bioavailability comprising: a) about 1% wt to about 50% wt of one or more poorly soluble active pharmaceutical ingredient (API), b) a soluble polymer in amount of 11% to 50% wt of at least one water-soluble polymer  and c) about 20% to 99% wt of crosslinked polyvinylpyrrolidone, wherein the solid dispersion is capable of inhibiting crystallization of API in solid state and/or aqueous gastrointestinal tract medium (abstract, 0009). The composition is prepared by one of the methods such as granulation, spray drying etc [0011]. For the poorly soluble active agents, see [0028] of Bi, and in particular, describes active agents in [0030-0031] that are also described on page 8 of instant application.  For claim 3, Bi teaches the same drug that is also disclosed in the instant specification and hence meets the claimed Tg. 
Example 4 of Bi teaches solid dispersions of binary dispersion of piroxicam (PRX):Eudragit L100-55 (1:3) (w/w) (4c) or ternary dispersions of Ezetimibe:PVPP:Eudragit L-100-55® in a ratio of 1:2:1 (w/w/w) (4b). The above dispersions are prepared by spray-drying described on page 25. 
Instant specification describes that the instant poly[(methyl methacrylate)-co-(methacrylic acid)] (PMMAMA), the PMMAMA having a glass transition temperature Tg 2 135 °C at < 5% relative humidity as measured by differential scanning calorimetry is 
Bi further teaches that the solid dispersions can be formulated as tablets, capsules, powders, granules etc [0071], and includes excipients such as solubility modifiers, glidants, lubricants, disintegrants, carriers, crystallization inhibitors etc [0068-0070]. 
For the claim limitations of “a concentration-sustaining polymer (CSP), wherein the CSP is not PMMAMA, the CSP is not dispersed in the SAD”, example 4c does not include a CSP because the solid dispersion includes on piroxicam (PRX):Eudragit L100-55 (1:3) (w/w), and hence meet the claim limitation. However, Bi teaches including solubility modifiers in the composition, as an additional excipient [0068-0070]. Similarly, claim Bi teaches the same PMMAMA employed in the instant disclosure and hence meet the limitations of claim 9.  
In this regard, Babbock teaches preparation of pharmaceutical compositions of dispersions of amorphous drugs mixed with polymers, for enhancing the stability of the drug and enhancing the concentration of drug in the environment of use [col. 1, l 10-17). The composition comprises a dispersion comprising a low-solubility drug and a matrix. The composition further comprises a concentration-enhancing polymer (CAP) (col. 2, l 31-54).
Babbock teaches a dispersion of drug and polymer in the form of amorphous dispersion of polymer and drug may in some cases are unstable and the drug degrades 
Babbock teaches that the dispersion is free from the CAP (col. 3, l 4-14) and at least a major portion of said drug is dissolved in said matrix (col. 3, l 40-41). For the CAP materials, Babbock teaches ionizable cellulose polymers such as hydroxypropyl methylcellulose acetate succinate (HPMCAS), hydroxypropyl methylcellulose (HPMC) and carboxymethyl ethylcellulose (CMEC) (col.4, l 49-col. 6, l 28) or the polyvinyl polymers such as those claimed (col. 116, l 42-51). Babbock teaches including several insoluble active agents (see col. 11-13). Babbock further teaches that the dispersion is free from concentration-enhancing polymer (col. 8, l 17-28). 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to include CAP of Babbock in combination with solid amorphous dispersion of Bi, comprising an insoluble drug and Eudragit L100®, separate from the solid dispersion as required by the instant claim 1. One skilled in the art would have been motivated to do so because Babbock teaches a dispersion of drug and polymer in the form of amorphous dispersion of polymer and drug may in some cases are unstable and the drug degrades over time at moderate temperature and humidity levels or the drug convert to a lower energy and lower solubility amorphous or crystalline form (col. 1, l 58-col. 2, l 7) and suggests that CAP materials enhances the bioavailability of the drug (col. 2, l 20-27, col. 9,l 4-46). Thus, one of an ordinary skill in the art would have expected to increase the stability of the drug, increase the concentration, absorption and bioavailability of the insoluble drug, which is present as a solid amorphous dispersion in a matrix of EudragitL100 of Bi. Further, 
While Babbock teaches concentration enhancing polymer and not CSP as claimed, Babbock teaches the same compounds as claimed and instant specification also requires that CSP enhances the dissolved concentration of an active agent.
For the claimed amounts of drug, PMMAMA, CSP, and their ratios claimed in the instant claims, Babbock teaches that the drug to matrix ratio is from 0.01 to 4 (1% to 80% drug) (col. 104, 47-51). Further, Babbock teaches employing optimum amounts fo CAP for providing the desired drug solubility and stability of the dispersion (col. 124, l 50-60). Further, Bi teaches piroxicam (PRX):Eudragit L100-55 (1:3) (w/w) (example 4). 
Thus, one would be motivated to employ the optimum amounts or ratios of drug, PMMAMA and CAP in the dosage form comprising solid amorphous dispersion of Bi (modified by Babbock) with an expectation to maintain the stability of the drug, prevent crystallization as well as provide the desired drug bioavailability.
For the claimed excipients, Bi, as described above, teaches additional excipients. Babbock also teaches that dispersions are prepared by processes such as spray-drying (col.106). Babbock also teaches preparing several dosage forms such as tablets, granules, capsules (col. 127, l 55-67), and including excipients such as diluents, binders, disintegrants, glidants etc (col., 128-129).
Thus, one an ordinary skill in the art would have been able to prepare the composition of Bi modified with Babbock in the form of granules and this meet instant claim 12 or capsules filled with the solid dispersion dosage form because both Bi and Babbock teaches the composition as granules, tablets or capsules.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/040187 to Bi et al (Bi, submitted on IDS dated 11/12/20) in view of US 8236328 to Babbock et al. as applied to claims 1-12 and 17-18 above, and further in view of US 2017/0112799 to Srinivasan et al., and US 2016/0346198 to Marota et al (Marota).
Bi and Babbock references, discussed above, does not teach instant claims 13-16.  
Srinivasan teaches pharmaceutical compositions comprising amorphous solid dispersion comprising taxane as an active agent, for enhanced solubility, and the composition comprises an amorphous dispersion, in intragranular excipient, and an extragranular excipient (abstract). The composition is in the form of a tablet [0012], and the tablet comprises the amorphous solid dispersion, an intragranular excipient, an extragranular excipient [0017]. The composition is prepared by spray-drying [0021]. The process of preparation described in [0018- 0027]. The solid dispersion includes polymers such as HPMC, cellulose acetate phthalate etc [0044]. [0126] describes a tablet comprising the amorphous solid dispersion of the present invention, an intragranular excipient and an extragranular excipient. [0127] describes mixing the amorphous solid dispersion with an intragranular excipient, and an extragranular excipient, and then by compressing the resulting the mixture to form a tablet. The amorphous solid dispersion includes 15 to 50% by wt. Srinivasan further teaches extragranular excipients including fillers, disintegrants, lubricants, surfactants, or combinations thereof. In some embodiments, the intragranular excipient comprises fillers, disintegrants, lubricants, surfactants, or combinations thereof [0128]. In some 
Marota teaches disintegration systems for pharmaceutical dosage forms comprising solid dispersion formulations that include pharmaceutically active agents, polymers and surfactant, in the form of tablets (abstract, [0002], [0024] and Fig 1-2), for improved oral absorption and enhanced dissolution rates [0010]. [0065-0066] teaches polymer such as cellulosic polymers and vinyl pyrrolidone/vinyl acetate copolymers, including the claimed CSP polymers of instant claim 3. Marota teaches spray drying process for preparing the solid dispersions [0071-0074]. The solid dispersion is granulated to for a granulation intermediate, which is then co-granulated with disintegrants. [0083-0084]. [0091] teaches that the solid dispersion in the blended composition includes 3% to 75% w/w, and the disintegrant includes 3% w/w and 45% w/w [0092]. Table 6 teaches preparing tablets of solid dispersions with intragranular and extragranular components. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the composition of Bi (modified with Babbock) and further preparing the oral solid dosage form by further prepare the tablet composition by including an intragranular and an extragranular portion in preparing a compression tablet, by including the amorphous dispersion (of Bi) and CAP (of Babbock) in the intragranular portion and the additional excipients in the extragranular component of the tablet composition. One of an ordinary skill in the would 
With respect to the coating of claim 16, Srinivasan teaches coating-0150 the oral formulation [0149-0150] and one of an ordinary skill in the art would have been motivated to employ an appropriate coating, such as enteric coated, delayed release coating etc., depending on the desired enteric protection or the desired release time because, Srinivasan teaches various types of coating materials for different types of coating effects, over a solid dispersion composition.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611